DETAILED ACTION

This Office Action is in response to the Amendment filed June 28, 2022. Claim(s) 1-10 has been amended. Therefore, Claim(s) 1-10 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-10 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination wherein, the restricted operation mode being associated with a first identifier relating to a first connectivity gateway, the first connectivity gateway allowing to access the first server, the device accessing the first identifier relating to the first connectivity gateway, the device accessing a subscription profile, the subscription profile being active during the restricted operation mode, the method comprises the following steps: the first server receives from the device or a chip a request for enrolling a user of the device or the chip, the request for enrolling the user of the device or the chip comprising or being accompanied with at least one feature relating to a user identity, as a user identity feature, the chip being embedded within or coupled to the device; the first server or another server connected to the first server verifies whether the user identity feature is or is not valid; only if the user identity feature is valid, the first server or another server connected to the first server sends to the device or, through the device, to the chip a command message including a command for deactivating the restricted operation mode; the device or the chip deactivates the restricted operation mode while storing or letting store, instead of the first identifier relating to the first connectivity gateway, a second identifier relating to a second connectivity gateway, the second connectivity gateway allowing to access a second server, the subscription profile being still active after the restricted operation mode deactivation, the second server managing the at least one service.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        8.13.2022